      6:20-cv-00352-JFH Document 2 Filed in ED/OK on 04/16/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

DARWIN RICHARD MELTON,

                     Petitioner,

v.                                                      Case No. 20-CV-352-JFH

THE STATE OF FLORIDA,

                     Respondent.

                                   OPINION AND ORDER

       Petitioner Darwin Richard Melton has filed this petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 [Dkt. No. 1]. A review of the petition, however, indicates he

was convicted in Santa Rosa County, Florida, which is located within the territorial

jurisdiction of the United States District Court for the Northern District of Florida in

Pensacola, Florida. After careful review, this Court finds the petition may more properly

be addressed in the Northern District of Florida.

       THEREFORE, pursuant to 28 U.S.C. § 1631, this habeas corpus action is hereby

TRANSFERRED to the United States District Court for the Northern District of Florida

in Pensacola, Florida, for all further proceedings.

       IT IS SO ORDERED this 16th day of April 2021.


                                                    JOHNF.HEIL,I
                                                               II
                                                    UNITEDSTATESDISTRI
                                                                     CTJ
                                                                       UDGE
